UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): April 28, 2011 J.B. HUNT TRANSPORT SERVICES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Arkansas 0-11757 71-0335111 (STATE OR OTHER JURISDICTION OF (Commission File Number) (IRS EMPLOYER INCORPORATION OR ORGANIZATION) IDENTIFICATION NO.) 615 J.B. Hunt Corporate Drive Lowell, Arkansas (479) 820-0000 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (REGISTRANT’S TELEPHONE NUMBER) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: {} Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) {} Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) {} Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) {} Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Our annual meeting of stockholders was held on April 28, 2011.Proxies for the meeting were solicited pursuant to Regulation 14A of the Securities Exchange Act of 1934.The following four matters were included in our proxy dated March 22, 2011 and were voted upon at the annual meeting.Final vote tabulations are indicated below: 1. To elect Directors for a term of one (1) year: For Against Abstain Non Votes Douglas G. Duncan Wayne Garrison Sharilyn S. Gasaway Gary C. George Bryan Hunt Coleman H. Peterson John N. Roberts III James L. Robo William J. Shea Jr. Kirk Thompson John A. White 2. To consider and approve an advisory resolution regarding the Company’s compensation of its named executive officers: For Against Abstain Non Votes 3. To consider and act upon an advisory vote to determine the frequency with which stockholders will consider and approve an advisory vote on the Company’s compensation of its named executive officers: 3 Years 2 Years 1 Year Abstain Non Votes 2 4. To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the 2011 calendar year: For Against Abstain Non Votes 0 No additional business or other matters came before the meeting or any adjournment thereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on the 3rd day of May 2011. J.B. HUNT TRANSPORT SERVICES, INC. BY: /s/John N. Roberts III John N. Roberts President and Chief Executive Officer BY: /s/ David G. Mee David G. Mee Executive Vice President, Finance and Administration and Chief Financial Officer BY: /s/ Donald G. Cope Donald G. Cope Senior Vice President, Controller and Chief Accounting Officer 3
